                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION



WILLIAM SCOTT DAVIS, JR.
V.
                                       Case No. 5:20-MC-00026-M
SHERRI SCIDEGGER, et al.



WILLIAM SCOTT DAVIS , JR.
V.
                                       Case No. 5:20-MC-00027-M
DANIELLE DOYLE, et al.



WILLIAM SCOTT DAVIS , JR.
V.
                                       Case No. 5:20-MC-00028-M
NANCY BERSON, et al.



WILLIAM SCOTT DAVIS, JR.
V.
                                       Case No. 5:20-MC-00029-M
ROBIN STRICKLAND, et al.



WILLIAM SCOTT DAVIS , JR.
V.
                                       Case No. 5:20-MC-00030-M
WENDY KIRWAN, et al.



WILLIAM SCOTT DAVIS, JR.
V.
                                       Case No. 5:20-MC-00031-M
WAKE COUNTY, et al.


WILLIAM SCOTT DAVIS, JR.
V.
                                       Case No. 5:20-MC-00032-M
JOE BRYANT, et al.




         Case 5:20-mc-00043-M Document 9 Filed 02/12/21 Page 1 of 5
WILLIAM SCOTT DAVIS, JR.
V.
                                         Case No. 5:20-MC-00033-M
TOWN OF CARY



WILLIAM SCOTT DAVIS, JR.
V.
                                         Case No. 5:20-MC-00034-M
TOWN OF CARY, et al.



WILLIAM SCOTT DAVIS , JR.
V.
                                         Case No. 5:20-MC-00035-M
SYDNEY BATCH, et al.



WILLIAM SCOTT DAVIS , JR.
V.
                                         Case No. 5:20-MC-00036-M
MELANIE SHIKITA, et al.



WILLIAM SCOTT DAVIS, JR.
V.
                                         Case No. 5:20-MC-00037-M
MELANIE SHIKITA, et al.



WILLIAM SCOTT DAVIS , JR.
V.
                                         Case No . 5:20-MC-00038-M
MICHELLE SAVAGE, et al.



WILLIAM SCOTT DA VIS, JR.
V.
                                         Case No. 5:20-MC-00039-M
ERIC CRAIG CHASSE, et al.



WILLIAM SCOTT DAVIS , JR.
V.
                                         Case No. 5:20-MC-00040-M
THOMAS C. MANNING, et al.




                                     2

         Case 5:20-mc-00043-M Document 9 Filed 02/12/21 Page 2 of 5
WILLIAM SCOTT DAVIS , JR. ,
V.
                                                      Case No. 5:20-MC-00041-M
WAKE COUNTY, et al.



WILLIAM SCOTT DAVIS, JR.
V.
                                                      Case No. 5:20-MC-00042-M
ROBERT J. PIKE, et al.



WILLIAM SCOTT DAVIS, JR.
V.
                                                      Case No. 5:20-MC-00043-M
STATE OF NORTH CAROLINA, et al.



WILLIAM SCOTT DAVIS , JR.
V.
                                                      Case No. 5:20-MC-00049-M
W. EARL BRITT, et al.



                              ORDER RE: MOTION FOR RECUSAL

        Before the Court is Plaintiff's motion to vacate all orders and judgments in the above-

captioned cases, which the court construes as a motion seeking the undersigned' s recusal (or,

"disqualification") from adjudicating the cases. DE 7. For the following reasons, the motion is

DENIED.

        By law, a judge must disqualify himself under the following circumstances :

     (a) Any justice, judge, or magistrate judge of the United States shall disqualify himself in
         any proceeding in which his impartiality might reasonably be questioned.

     (b) He shall also disqualify himself in the following circumstances:

      (1) Where he has a personal bias or prejudice concerning a party, or personal
      knowledge of disputed evidentiary facts concerning the proceeding;

      (2) Where in private practice he served as lawyer in the matter in controversy, or a
      lawyer with whom he previously practiced law served during such association as a
      lawyer concerning the matter, or the judge or such lawyer has been a material witness
      concerning it;

                                                  3

            Case 5:20-mc-00043-M Document 9 Filed 02/12/21 Page 3 of 5
      (3) Where he has served in governmental employment and in such capacity participated
      as counsel, adviser or material witness concerning the proceeding or expressed an
      opinion concerning the merits of the particular case in controversy;

      (4) He knows that he, individually or as a fiduciary, or his spouse or minor child
      residing in his household, has a financial interest in the subject matter in controversy
      or in a party to the proceeding, or any other interest that could be substantially affected
      by the outcome of the proceeding;

     (5) He or his spouse, or a person within the third degree of relationship to either of
     them, or the spouse of such a person:

         (i) Is a party to the proceeding, or an officer, director, or trustee of a party;

         (ii) Is acting as a lawyer in the proceeding;

         (iii) Is known by the judge to have an interest that could be substantially affected
         by the outcome of the proceeding;

         (iv) Is to the judge's knowledge likely to be a material witness in the proceeding.

28 U.S. C.A. § 4 5 5. Plaintiff neither cites this statute nor articulates any of its bases in support of

his request for this court's recusal.

         Rather, Plaintiff references a May 21, 2018 order "designat[ing] [ ] a United States judge

for service in another district within the circuit" executed by the Honorable Roger L. Gregory,

Chief United States Appeals Judge.          DE 7 at 2.     The order "designate[s] and assign[s] the

Honorable James P. Jones, United States District Judge for the Western District of Virginia, to

hold a district court in the Eastern District of North Carolina" for two of Plaintiffs cases, 5; 17-

MC-19 and 5:18-MC-8 "for such time as needed in advance to prepare and thereafter as required

to complete unfinished business in the matters." Id. The order does not mention any of the above-

captioned cases and, in fact, was issued more than two years before Plaintiff commenced the within

cases.   The court finds it is not bound by the order, and nothing in the order prohibits the

undersigned from adjudicating the cases listed above.



                                                     4

            Case 5:20-mc-00043-M Document 9 Filed 02/12/21 Page 4 of 5
       Accordingly, the court concludes Plaintiff fails to articulate any basis on which the court

must recuse from adjudicating the above-captioned cases and DENIES the Plaintiffs motion.


       SO ORDERED this / ~ day of February, 2021.




                                           r2L-t r: /Yl~
                                             RICHARD E. MYERS II
                                                                               ::Ib
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                5

          Case 5:20-mc-00043-M Document 9 Filed 02/12/21 Page 5 of 5
